233 F.3d 482 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.EVAN WOODS, Defendant-Appellant.
No. 00-2287
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 27, 2000Decided November  27, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 93 CR 632--John A. Nordberg, Judge.
Before POSNER, COFFEY, and KANNE, Circuit  Judges.
COFFEY, Circuit Judge.


1
On September 28,  1993, Evan Woods was charged in a two-  count indictment in the Northern District  of Illinois with: 1) being a felon in  possession of a firearm in violation of  18 U.S.C. sec. 922(g)(1) (count one); and  2) possession of a firearm with the  serial numbers removed, obliterated, or  altered, in violation of 18 U.S.C. sec.  922(k) (count two). After the trial judge  denied Woods' motion to suppress the  firearm found in his possession at the  time of his arrest, Woods pled guilty to  count one of the indictment and reserved  his right to appeal the denial of his  motion to suppress.1 Upon Woods' plea  of guilty to count one of the indictment,  the judge imposed a sentence of 180  months' imprisonment, three years'  supervised release, and a $50 special  assessment.2 We affirm.


2
On July 23, 1993, at approximately 7:25  p.m., three Chicago police officers were  in an unmarked car patrolling in one of  the city's highest crime rated areas. As  the officers drove around a corner, they  observed three men standing in front of  an apartment building and that one of the  three men was holding a firearm. As the  officers approached, the person holding  the weapon turned and ran into the build  ing. The officers exited the car, ran  into the building in pursuit of the  defendant, and found Woods pounding on an  apartment door. As one of the officers  approached the man, he placed his hand on  the defendant's shoulder and recognized  him as Evan Woods.3 As Woods turned  around, the officer observed the butt of  the gun protruding from the inner pocket  of the defendant's jacket. After Woods  was placed under arrest, the officer  seized a loaded 9-millimeter handgun.


3
After Woods was indicted on gun  possession charges, he filed a motion to  suppress the gun recovered from him on  the grounds that the officers were  without reasonable suspicion to detain  him and, therefore, his arrest was unsup  ported by probable cause. At his  suppression hearing, Woods testified that  while he did have possession of the gun,  he, in contradiction to the officer's  testimony, was not showing the weapon to  his friends, and thus there was no  possible way the officers could have seen  the gun. Woods further stated that he did  not run into the building to elude the  officers, but rather he merely walked  into the building to visit a friend.


4
After the suppression motion hearing  dealing with the legality of Woods'  arrest, the trial judge stated


5
Now, with respect to defendant Evan  Woods' testimony, I have to say, Mr.  Woods, that I made notes several times  that I didn't believe his testimony.


6
* * *


7
Mr. Woods' story as to the fact that he  just parked the car, got out of the car,  had a brief conversation in which he lent  money to two individuals, and walked  directly into the apartment not seeing  the police it seems to me really  incredible when you see the short  distance between the street and the  building. The idea that a police car,  because it would be clear that somebody  with the experience that Mr. Woods has  had would recognize the car if it is  surveillance on the street.


8
* * *


9
So it seems to me that the evidence  supports the Government version that  there are difficulties with defendant's  version of the case. I didn't believe  him. I noticed how his eyes, I looked at  his eyes, his demeanor, the pauses,  thinking out what he should say, and in  the end, it is a judgment. I have done  this for many years. I hope that I am  reasonably accurate in assessing the  credibility of witnesses, and I just did  not believe the testimony that Evan Woods  gave in this motion to suppress hearing.


10
Based on these findings the judge  proceeded to deny Woods' motion to  suppress.


11
On appeal, Woods argues that the district  court committed clear error when it  denied his motion to suppress. Woods also  challenges the trial judge's  determination that he qualified as an  armed career criminal as well as the  judge's determination that his sentence  should be enhanced for obstruction of  justice. Finally, Woods argues that  hereceived ineffective assistance of  trial counsel at the suppression hearing  and at sentencing.

A.  Woods' Motion To Suppress

12
On appeal, Woods argues that, even  though he possessed the weapon, the  officers who claimed to have observed him  with the firearm in plain view gave false  testimony. Further, Woods argues that  because he never displayed the firearm in  plain view, the officers lacked the  necessary probable cause to arrest him.  Thus, according to Woods, the court  should have suppressed the firearm  recovered from his jacket pocket.


13
With regard to Woods' first claim, that  the trial judge erred in denying his  motion to suppress, this court reviews  findings of historical fact and  credibility determinations for clear  error. United States v. Johnson, 170 F.3d  708, 712-13 (7th Cir. 1999). Furthermore,  "[w]e have frequently held that the trial  judge is in the best position to judge  the credibility of witnesses who offer  conflicting testimony . . . ." United  States v. Pitz, 2 F.3d 723, 727-28 (7th  Cir. 1993).


14
As a matter of sound jurisprudence, we do  not second-guess the sentencing judge's  credibility determinations because he or  she has had the best "opportunity to  observe the verbal and non-verbal  behavior of the witnesses focusing on the  subject's reactions and responses to the  interrogatories, their facial  expressions, attitudes, tone of voice,  eye contact, posture and body movements,"  as well as confused or nervous speech  patterns in contrast with merely looking  at the cold pages of an appellate record.  United States v. Tolson, 988 F.2d 1494,  1497 (7th Cir. 1993) (quotation omitted).


15
United States v. Hughes, 213 F.3d 323,  334-35 (7th Cir. 2000).


16
As stated before, the police officers  testified that while they were on routine  patrol they saw Woods displaying a weapon  to a group of people, and that Woods fled  into a nearby building once he saw the  officers approaching. However, Woods  ignores the fact that the officers  clearly had reasonable suspicion to  believe that a crime had or was about to  take place when they observed him holding  a weapon in plain view (there is no  reason to overturn the judge's  credibility finding in favor of the  police officers). See United States v.  Sawyer, 224 F.3d 675, 680-81 (7th Cir.  2000). Furthermore, Woods fled into a  nearby building when he observed the  officers. Finally, when the officers  approached Woods in the building, they  could see a firearm, in plain view,  sticking out of his inner jacket pocket.  Consequently, Woods' arguments that the  police did not have probable cause to  arrest him are without merit.

B.  The Armed Career Criminal Act
18 U.S.C. sec. 924(e)(1) states

17
[I]n the case of a person who violates  section 922(g) of this title and has  three previous convictions by any court  referred to in section 922(g)(1) of this  title for a violent felony or serious  drug offense, or both, committed on  occasions different from one another,  such person shall be fined not more than  $25,000 and imprisoned not less than  fifteen years . . . .


18
Furthermore a "violent felony" is defined  as


19
any crime punishable by imprisonment for  a term exceeding one year, or any act of  juvenile delinquency involving the use or  carrying of a firearm, knife, or  destructive device that would be  punishable by imprisonment for such term  if committed by an adult, that


20
(i) has as an element the use, attempted  use, or threatened use of physical force  against the person of another; or


21
(ii) is burglary, arson, extortion,  involves the use of explosives, or  otherwise involves conduct that presents  a serious potential risk of physical  injury to another . . . .


22
18 U.S.C. sec. 924(e)(1)(B).


23
Woods argues that his 1991 Illinois  burglary conviction does not qualify as a  violent felony because it was the  burglary "of a commercial building, after  closing, while unoccupied."4


24
However, when determining whether a  particular crime is a violent felony, a  sentencing court's inquiry is limited to  the elements of the previous criminal  convictions; the court is not free to  look at the underlying facts of a  particular case to see if the conduct  was, in fact, violent. Taylor v. United  States, 495 U.S. 575 (1990). With respect  to burglary, the Supreme Court has held  "that an offense constitutes 'burglary'  for purposes of a sec. 924(e) sentence  enhancement if either its statutory  definition substantially corresponds to  'generic' burglary, or the charging paper  and jury instructions actually required  the jury to find all the elements of  generic burglary in order to convict the  defendant." Id. at 602. Furthermore, this  court has previously held that an  Illinois burglary conviction meets the  definition set forth in Taylor. United  States v. Simpson, 974 F.2d 845, 849 (7th  Cir. 1992); United States v. Gallman, 907  F.2d 639, 644-45 (7th Cir. 1990). We are  convinced that it was proper for Woods to  have been sentenced as an armed career  criminal because he had three previous  violent felonies.5


25
C.  Woods' Ineffective Assistance of  Counsel Claim


26
Finally, Woods argues that he received  ineffective assistance of counsel both at  sentencing and at the suppression  hearing. To succeed on his ineffective  assistance of counsel claim, Woods must: 1) demonstrate that his counsel was  ineffective; and 2) show that he was  prejudiced by that ineffective assistance  of counsel. Strickland v. Washington, 466  U.S. 668, 687 (1984).


27
Initially, Woods argues that he received  ineffective assistance at sentencing.  However, as previously discussed, Woods  received the absolute minimum sentence of  fifteen years (180 months) under the  Armed Career Criminal Act. As a result,  Woods cannot establish that he was  prejudiced in this case because no matter  how well counsel performed there was no  lesser sentence available to Woods under  the mandatory sentence provisions of 18  U.S.C. sec. 924(e)(1).


28
Additionally, Woods argues that his  counsel was ineffective at the  suppression hearing in that counsel  failed to call two witnesses that Woods  alleges would have supported his version  of the events. Woods further argues that  counsel was ineffective for failing to  point out that one of the government's  witnesses had, according to him, lied  under oath and that counsel should have  informed the district court that defense  counsel was under a grand jury  investigation for alleged controlled  substance abuse.


29
Even assuming Woods' recitation of  events is accurate, he has still failed  to establish the prejudice prong under  Strickland. Three Chicago police officers  observed Woods standing on a street  corner displaying a firearm to a group of  individuals. Furthermore, when Woods saw  the officers approaching, he immediately  fled into a nearby building. Immediately  thereafter, Woods was apprehended and a  loaded 9-millimeter handgun was found on  his person.


30
Other than by challenging the  credibility of the police officers, Woods  fails to offer any evidence in  contradiction of the arresting officers'  version of events. Additionally, we have  previously determined that Woods was  properly sentenced as an armed career  criminal. We are convinced that Woods has  failed to establish the necessary  prejudice under Strickland because none  of his allegations of attorney misconduct  affect his actual guilt of the underlying  offense (he admits to possession of the  loaded firearm) and the trial judge  gratuitously sentenced Woods to the  lowest possible term of imprisonment.


31
Woods' conviction and sentence are AFFIRMED.



Notes:


1
 Count two of the indictment was dismissed on a  motion from the government.


2
 Although Woods received an enhancement for ob-  struction of justice and a reduction for accep-  tance of responsibility, the trial judge's deter-  mination that Woods was an armed career criminal  subjected him to a mandatory minimum sentence of  15 years (180 months). Therefore, his sentence  was unaffected by the other sentencing factors  listed above.


3
 The officer recognized Woods from a prior arrest  and previous narcotics investigations.


4
 Woods does not dispute that he has two qualifying  violent felonies: his Illinois convictions in  1981 (attempted armed robbery) and 1988 (rob-  bery).


5
 Woods also argues that the trial judge erroneous-  ly enhanced his sentence for obstruction of  justice. However, given our holding that the  trial judge correctly determined that Woods was  an armed career criminal and the fact that Woods  received the mandatary minimum sentence of fif-  teen years, we are of the opinion that any error  the district judge committed would have been  harmless. See generally Durrive v. United States,  4 F.3d 548 (7th Cir. 1993); see also United  States v. Frazier, 213 F.3d 409, 417 (7th Cir.  2000). Any error would be harmless because with  or without the obstruction of justice enhance-  ment, Woods still would have received the 15-year  mandatory minimum sentence. Therefore, we do not  consider this issue any further.